Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 08/04/2021.  These drawings are acceptable.
Response to Arguments
Applicant’s arguments, see Remarks page 7, filed 08/04/2021, with respect to the abstract has been fully considered and are persuasive.  The objection of the abstract has been withdrawn. 
Applicant’s arguments, see Remarks page 8, with respect to claims 1-3 have been fully considered and are persuasive.  Cancellation of claims 1-3 renders the rejections moot. 
Allowable Subject Matter
Claims 4-10 are allowed. 
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "A circulator for a cooling mat, the circulator comprising: a main body including a cooling part having a structure for cooling a fluid by heat exchange, and a circulation part located under the cooling part and having a structure for circulating the fluid… a refrigerant container located inside the cooling part and accommodating a refrigerant therein… wherein a central riser pipe extending upward is centrally disposed inside the cooling part, and a vertical hole is formed in the central riser pipe in communication with the inlet pipe, such that the fluid introduced into the inlet pipe is pumped up to an upper end of the central riser pipe 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763